Exhibit 10.1
 
RESCISSION AGREEMENT
 
THIS AGREEMENT is made effective as of the 23rd day of September, 2013.
 
AMONG:
 
ID PERFUMES, INC., a Nevada corporation, whose address is 1250 East Hallandale
Beach Blvd., Suite 402, Hallandale, Florida 33009.
 
("ID")
 
AND:
 
GIGANTIC PARFUMS, LLC, a Florida corporation, whose address is 1250 East
Hallandale Beach Blvd., Suite 402, Hallandale, Florida 33009
 
("GIGANTIC")
 
AND:
 
THE MEMBERS OF GIGANTIC PARFUMS, LLC
 
WHEREAS:
 
A.  
The parties entered into a Membership Interest and Share Exchange Agreement
dated July 11, 2013 (the" Share Exchange Agreement"); and

 
B.  
The Agreement was subject to certain conditions following closing including
delivery by Gigantic of audited financial statements; and

 
C.  
Gigantic has not been able to provide ID Perfumes with required audited
financial statements; and

A
D.  
The parties acknowledge that a complete rescission of the Share Exchange
Agreement is in their respective best interests, and

 
NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration (the receipt and sufficiency
of which are hereby acknowledged), the parties covenant and agree as follows:
 
1. The Rescission shall be effective upon execution of this Rescission Agreement
and the terms and conditions as set forth between the parties in the Share
Exchange Agreement shall be deemed fully rescinded; and the respective benefits,
liabilities or obligations imposed under the Share Exchange Agreement shall be
cancelled and made void. To the extent possible in every respect, each party
shall be in the same position it was immediately prior to the consummation of
Share Exchange Agreement. Notwithstanding the foregoing, any loans or transfers
made by Gigantic to ID Perfumes, from the date of execution of the Share
Exchange Agreement until the execution of this Rescission Agreement, shall
remain an outstanding obligation of ID Perfumes.
 
2. The business operations and all of the tangible and intangible assets of
Gigantic shall revert to Gigantic free of any debts or obligations incurred by
ID Perfumes on behalf of Gigantic. Neither Gigantic nor ID Perfumes shall not
have any present interest in any of the stock, business operations, or tangible
or intangible assets of the other.
 
 
1

--------------------------------------------------------------------------------

 
 
3. Upon execution of this Agreement, all ID Perfumes shares issued or issueable
to the members of Gigantic shall be cancelled. The members of Gigantic shall
have no claim to any equity ownership of any kind or nature in ID Perfumes
arising solely from the execution of the Share Exchange Agreement. For purpose
of clarification, the parties acknowledge and agree that any shares of common
stock or common stock options issued to either Gigantic or its members prior to
the execution of the Share Exchange Agreement shall remain issued and
outstanding or authorized, and all contractual obligations shall remain binding
on the parties. Further the execution of this Rescission Agreement shall not
otherwise alter or cancel the rights or responsibilities that existed prior to
the execution of the Rescission Agreement including but not limited to any debt
obligations due Gigantic from ID Perfumes.
 
4. Upon execution of this Agreement, ID Perfumes shall deliver all Gigantic
Membership Interests previously transferred or transferable to the Members of
Gigantic. ID Perfumes shall have no claim to any equity ownership of any kind or
nature in Gigantic
 
5. Upon execution of this Rescission Agreement, the parties shall release and
discharge the other from any and all type of liability, of any kind or nature,
known or unknown, whether presently existing or hereafter coming into being
arising between the date of execution of the Share Exchange Agreement and the
date of the Rescission Agreement. All other obligations shall remain binding and
in full force and effect.
 
6. This Agreement shall be governed by the laws of the state of Florida with
jurisdiction for any dispute in Broward County, Florida. In the event of any
litigation, the prevailing party shall be entitled to recover all costs
including attorneys fees.
 
7. The Parties will execute and deliver all such other and further instruments
and documents as may be necessary or desirable to carry out the purposes of this
Rescission Agreement.
 
8. If any provisions of this Rescission Agreement are held invalid or
unenforceable, such invalidity or unenforceability shall not affect the other
provisions of this Rescission Agreement which are intended to be, and shall be
deemed, severable.
 
9. No party shall assign this Rescission Agreement to any extent without the
written consent of the other parties hereto. Subject to the foregoing, this
Rescission Agreement shall be binding upon and inure to the benefit of the
parties and their respective successors and assigns.
 
10. The foregoing represents the entire understanding between the parties and
supersedes any prior agreement, whether oral or written and represents the final
and sole agreement of the parties with respect to the matters set forth herein.
 
[Signatures on the following page.]
 
 
2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF the parties hereto have executed this Agreement as or the day
and year first above written.
 

 
ID PERFUMES, INC.
         
 
Per:
/s/ Ilia Lekach
     
Authorized  Signatory
     
Name: Ilia Lekach
     
Title: CEO
                   
GIGANTIC PARFUMS LLC
            Per:
/s/ Rudford Hamon
     
Authorized Signatory
     
Name: Rudford Hamon Title: EVP/C00
                   
EXCHANGING MEMBERS:
              [img001.jpg]               Isaac Lekach              
Paul Farago
             
Robin Schwanz
 

 
3

--------------------------------------------------------------------------------